Citation Nr: 1508326	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.

(The issues of entitlement to service connection for a left knee disorder, a right knee disorder, an unspecified joint disorder and a neurologic disorder, are the subject of a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1981 to August 1984 and in the U.S. Air Force Reserve from November 1996 to July 2007 with additional periods of active duty.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 60 percent. 

In January 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In February 2012 and June 2014, the Board remanded the appeal for further development. 

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA electronic files associated with the Veteran's claims.  The electronic files contain additional documents relevant to the Veteran's disability compensation that have been considered.  



FINDINGS OF FACT

1.  The Veteran served on active duty for not greater than 499 days after September 10, 2001. 

2.  The Veteran was not discharged due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for a payment rate in excess of 60 percent for post 9/11 GI Bill benefits are not met. 38 U.S.C.A. § 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014) which apply to benefits under the provisions of 38 U.S.C.A. Chapter 33 (hereafter, the Post 9/11 GI Bill program).  38 C.F.R. § 21.9510 (2014).  The duty to notify is not invoked when a claim cannot be substantiated because there is no legal basis for the claim or the undisputed facts render the claimant ineligible for the benefit.  38 C.F.R. § 21.1031.  The duty to assist is not invoked when the claimant is not entitled to the benefit as a matter of law.  38 C.F.R. § 21.1032.  As discussed below, the undisputed facts render the Veteran ineligible for a benefit payment rate in excess of 60 percent under the Post-9/11 GI Bill, and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   38 C.F.R. 3.103(c)(2) (2014);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and the elements of the claim that were lacking; specifically the dates of the Veteran's active duty service and the reason for his release from active duty and discharge from military service.  The undersigned explored the nature and dates of the Veteran's service as may be the basis for eligibility for other VA education benefits.  The undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In January 2012 and June 2014, the Board remanded the claim to obtain complete service personnel and treatment records and VA education files.  As these files have been obtained and associated with paper and electronic files, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As relevant to this claim, the Veteran served in the U.S. Air Force Reserve including duties as a pararescue specialist.  He contended in a January 2010 notice of disagreement, a June 2010 substantive appeal, the January 2011 Board hearing, and an April 2013 statement that he served on active duty in the Air Force Reserve from July 2001 to April 15, 2003 when he was discharged because of service-connected disabilities.  He contended that he is eligible for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) at the 100 percent payment rate.  

The post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.   

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is:

* 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 
* 50 percent with at least 6 months, but less than 12 months, of creditable active duty service;
* 60 percent with at least 12 months, but less than 18 months, of creditable active duty service;
* 70 percent with at least 18 months, but less than 24 months, of creditable active duty service;
* 80 percent with at least 24 months, but less than 30 months, of creditable active duty service;
* 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and
* 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640.

As relevant to active duty service after September 10, 2011, records of service on active duty in the U.S. Air Force Reserve in the file consist of the following.  A Certificate of Release or Discharge from Active Duty (DD-Form 214) shows that the Veteran served on active duty under the provisions of 10 U.S.C. § 12302 from February 12, 2002 to March 30 2003 including service in Southwest Asia from February 24, 2002 to June 5, 2002.  Unit mobilization Special Order of February 11, 2002 is consistent with the DD-214.  Reserve Point Summaries dated September 10, 2002, September 12, 2003, and September 16, 2004 indicate the dates that the Veteran performed active duty, "special tour," "annual tour,"  and periods of inactive duty training from July 11, 2001 through July 10, 2004.  

The file also contains a copy of a request from VA to the Department of Defense (DoD) requesting verification of all Title 10 active service.  Attached to the request is a tabulation of the dates of active duty from September 17, 2001 through March 31, 2003 with a total of 494 days of service.   Although the RO noted in an October 2014 supplemental statement of the case that the DoD response was added to the file in November 2012, it is not clear whether the tabulation was the DoD response.  

Nevertheless, the official DoD documents of record are adequate to establish the days of active duty after September 10, 2001.  The Board compared and audited all DoD documents and determined the following.  A total of 493 days from September 17, 2001 to March 30, 2003 is consistent with the DD-214 and the Reserve Point summaries and includes all days designated as active duty and "special tour."  Reserve Point Summaries show that the Veteran was also on "special tour" on September 11 through September 14, 2001 inclusive.  Notably, the dates of "special tour" from September 11, 2001 through February 11, 2002 were not continuous but rather served during interrupted periods of one to nine days each.  Reserve Points Summaries show no forms of active duty after March 31, 2003.  For reasons noted further below, the Veteran requested a relief from active duty and further participation in the Air Force Reserve in March 2003.  He was retained in an inactive status and received an honorable discharge effective July 10, 2007.  

Resolving all doubt in favor of the Veteran by including Reserve special tour of four days from September 11 through September 14, 2001, and March 31, 2003, the Board finds that the Veteran served not more than 499 total days of active duty after September 10, 2001.  

In an August 2007 claim, the Veteran applied for Post-9/11 GI Bill education benefits, reporting that he had served on active duty from August 1986 through April 15, 2003.  In January 2010, the RO granted eligibility for these benefits at the 60 percent payment rate based on creditable active duty service after September 10, 2001 of at least 12 but less than 18 months.  As demonstrated above, the RO's calculation is correct and the Veteran's eligibility for this benefit is limited to 60 percent as he did not have more creditable active duty service days.  Benefits for educational assistance under Chapter 33 (Post-9/11 GI Bill) at a rate greater that 60 percent are not available via this route.   

Turning to the Veteran's contention that he received a medical discharge for a service-connected disability, service personnel and treatment records show that the Veteran sought a return to participation in the Air Force Reserve in early 2001 after having attended college.  In an April 2001 physical examination, a military physician found the Veteran not qualified to return to his previous duty as a pararescue specialist because of mild to moderate bilateral hearing loss.  However, a supervisory physician granted a waiver, and the Veteran was assigned to a pararescue unit based in Arizona.  

The unit was mobilized under the provisions of 10 U.S.C. § 12302 for one year on February 12, 2002.  However, while deployed to Southwest Asia in March 2002, the Veteran additionally developed symptoms of nausea, vomiting, feeling of imbalance, and vertigo.  Medical workups showed the existence of a vestibular injury from a viral infection, and the Veteran returned to his home base in the United States in June 2002 for further treatment and therapy.  In January 2003, a physician summarized the treatment and diagnosed vestibular neuritis.  He noted that the Veteran was looking into medical retirement because of the vestibular injury.  However, the Veteran was disqualified only from worldwide duty and flying duty as a pararescue specialist.  The Veteran's mobilization orders were extended past the one year term to March 30, 2003.  He requested relief from further active duty with his unit which was granted.  He remained in an inactive status until July 2007 when he received an honorable discharge at the end of his obligated Reserve service.  He did not request nor is there any record that he received a medical discharge. 

The Veteran applied for VA disability benefits in February 2003.  In March 2009, the RO granted service connection for bilateral hearing loss, tinnitus, and viral vestibulitis with vertigo, effective April 1, 2003, the day following release from active duty.  In August 2009, the RO granted service connection for right and left ankle strain, effective April 1, 2003 and degenerative disc disease of the lumbar spine, effective in May 2009.  In September 2009, the RO granted eligibility for vocational/rehabilitation benefits under 38 U.S.C.A. Chapter 31.  In March 2010, the RO granted service connection for right and left subacromial bursitis, effective in February 2009.  In September 2012, the RO granted service connection for posttraumatic stress disorder, effective in October 2008.  

The Board finds that a payment rate for Post 9/11 GI Bill education benefits in excess of 60 percent is not warranted as a matter of law.  DoD records show that the Veteran was credited with 499 days of active duty after September 10, 2001 which is at least 12 months but less than 18 months warranting 60 percent of the payable rate.  A higher amount is not warranted because the Veteran was not credited with at least 18 months or more active duty after September 10, 2001.  The Board acknowledges that the Veteran requested a relief from active duty with his pararescue unit because his vestibular neuritis which precluded his chosen military occupation involving flying and pararescue duty and that this and other disabilities were eventually granted service connection.  However, there is no record of medical discharge or associated medical and physical evaluation board evaluations.  The Veteran was not discharged from the Air Force Reserve because of a medical disability and remained physically qualified for Reserve duty including any required active duty in non-flying, non-deploying billets.  The Veteran chose not to continue participation and remained in an inactive status until honorably discharged at the end of his obligated service.  The evidence is clear in this case and shows that the Veteran did not receive a medical discharge for a service-connected disability, and benefits for educational assistance under Chapter 33 (Post-9/11 GI Bill) at a rate greater that 60 percent are not available via this route.
 
As the Veteran is not eligible for a payment rate in excess of 60 percent, the claim for higher rates of payment for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


